[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________  ELEVENTH CIRCUIT
                                                            MAY 13, 2005
                             No. 04-14328                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D.C. Docket No. 04-00582-CV-J-32

WILLIAM D. WILLIAMS,

                                                     Plaintiff-Appellant,

                                   versus

SECRETARY FOR THE DEPARTMENT OF CORRECTIONS,
Individually and officially,
BILL BEDINFIELD, et al.,
Individually and officially,
                                      Defendant-Appellees.

                      __________________________

                Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________


                              (May 13, 2005)

Before BIRCH, HULL and WILSON, Circuit Judges.

PER CURIAM:
      William D. Williams, a Florida prisoner, appeals a district court order

dismissing his pro se 42 U.S.C. § 1983 civil rights action, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i), as frivolous. Because the district court properly concluded that

(1) the prison’s policy of prohibiting Williams from removing his shoes before

entering the prison chapel was reasonably related to the legitimate penological

objective of maintaining safety and security, and (2) Williams failed to name any

other inmates who had been allowed to remove their shoes prior to entering the

prison chapel, the district court did not abuse its discretion by dismissing

Williams’s complaint. Accordingly, we AFFIRM.

                                I. BACKGROUND

      Williams, a Florida prisoner, filed a pro se civil rights action, pursuant to 42

U.S.C. § 1983 and 42 U.S.C. § 2000bb, the Religious Freedom Restoration Act

(“RFRA”), against the Secretary for the Department of Corrections, both

individually and in his official capacity, and James Crosby, Bill Bedinfield,

Dennis Durant, Sgt. Cannady, and Major Highland, in their individual and official

capacities, claiming that they violated his equal protection rights, as well as his

right to freely exercise his religion, because they did not allow him to remove his

shoes before entering the prison chapel.




                                           2
      Williams alleged that while attending chapel services at the prison, Sgt.

Cannady informed him that he must wear shoes before entering the chapel, and,

that if he did not, he would not be allowed to continue to participate in the

religious service. Williams informed Sgt. Cannady that: (1) the sanctuary was

holy ground that would be desecrated by the wearing of shoes, (2) the removal of

shoes while conducting religious activities was a practice observed by many

religious groups, and (3) it had been his practice to remove his shoes before

entering a sanctuary for eight years. In addition, Williams stated that God had

personally commanded him to remove his shoes before entering a sanctuary, and

that this practice was supported by the scriptures. Williams alleged that despite

making known his beliefs, Sgt. Cannady would not allow him to participate in

religious activities without his shoes on, and thus, he decided not to return to the

chapel.

      Williams indicated that he had filed an informal grievance with Major

Highland. In response, Williams alleged that Major Highland stated that he was

not aware of any denomination which removed their shoes before entering the

chapel and he therefore ordered Williams to keep his shoes on if he desired to

participate in chapel services. Similarly, Durant, the prison chaplain, noting that

Williams had announced his affiliation with the Baptist denomination, indicated

                                          3
that there was no requirement in the Baptist religion to remove ones’ shoes in the

chapel. Warden Bedinfield responded to Williams’s grievance by informing

Williams that the prison required all inmates to wear shoes for security reasons.

      In sum, Williams alleged that because the defendants’ actions denied him

access to the chapel, and that other religions, specifically Muslims, were not

subjected to the same prohibition, the defendants violated the First Amendment,

the Equal Protection Clause of the Fourteenth Amendment, and the RFRA. For

relief, Williams demanded compensatory and punitive damages of $150,000 from

each defendant, an injunction against the prohibition, and a declaratory judgment.

      The district court, sua sponte, dismissed Williams’s complaint as frivolous,

pursuant to § 1915(e)(2)(B)(i), after finding that Williams had “little or no chance

of success” on a claim of constitutional deprivation. R1-14 at 5. The district court

noted that because the Supreme Court held that the RFRA was unconstitutional in

City of Boernes v. Flores, 521 U.S. 507, 536, 117 S. Ct. 2157, 2172 (1997), any

claims raised by Williams pursuant to that Act would be dismissed. Addressing

Williams’s constitutional claims, the district court, citing Turner v. Safley, 482

U.S. 78, 89, 107 S. Ct. 2254, 2261 (1987), observed out that when a prison policy

interferes with an inmate’s constitutional rights, there is no constitutional violation

if the policy is reasonably related to a legitimate penological interest. Applying

                                           4
this standard to Williams’s case, the district court noted that the prison officials, in

response to Williams’s initial grievance, indicated that the removal of garments

within a prison becomes a security issue. Although the defendants did not file a

responsive pleading, the district court accepted the security justification put forth

by the defendants in response to Williams’s grievance, and concluded that the

policy of prohibiting the removal of shoes was connected to a legitimate

government interest in maintaining security within the prison. As to the

reasonableness of the prison’s policy, the district court recognized that Williams

had available alternative means of exercising his right to freely practice his

religious beliefs. Specifically, the court observed that Williams could remove his

shoes in his cell and pray there without negatively affecting the safety and security

of the other inmates, himself, or the prison authorities. With respect to Williams’s

equal protection claim, the district court found that Williams had failed to

establish that any other inmates had been allowed to remove their shoes prior to

entering the chapel. Accordingly, the district court dismissed the complaint as

frivolous.

                                  II. DISCUSSION

      On appeal, Williams argues that the district court abused its discretion when

it dismissed his § 1983 complaint as frivolous. Specifically, Williams claims that

                                           5
because the correctional facility allowed inmates of the Islamic or Muslim faith to

remove their shoes, but prohibited him, as a Christian, from removing his shoes

because of security concerns, the defendants violated the First Amendment and the

Equal Protection Clause of the Fourteenth Amendment. Therefore, Williams

asserts that he has demonstrated a likelihood of success on his claim of

constitutional deprivation. Similarly, Williams contends that because the

defendants filed no responsive pleadings, the district court abused its discretion by

accepting outright the security justification put forth by Warden Bedenfield in his

response to Williams’s grievance. Thus, Williams argues that the district court

abused its discretion when it prematurely dismissed his complaint as frivolous

without requiring the defendants to demonstrate exactly how the practice of

removing one’s shoes in prison creates a security risk. Finally, Williams maintains

that the defendants’ justification for the prohibition could not be construed by the

district court as either legitimate or reasonable because there is no logical

connection between the prison’s policy of forbidding the removal of clothing

garments and maintaining prison safety and security.

      In forma pauperis (IFP) proceedings are governed by 28 U.S.C. § 1915.

Subsection (e)(2) of that statute provides that ". . . the court shall dismiss the case

at any time if the court determines that–. . . (B) the action or appeal--(i) is

                                            6
frivolous or malicious . . . ." 28 U.S.C. § 1915(e)(2)(B)(i). “[T]he statute accords

judges not only the authority to dismiss a claim based on an indisputably meritless

legal theory, but also the unusual power to pierce the veil of the complaint’s

factual allegations and dismiss those claims whose factual contentions are clearly

baseless.” Neitzke v. Williams, 490 U.S. 319, 327, 109 S.Ct. 1827, 1833, 104

L.Ed.2d 338 (1989).

      We review a district court’s sua sponte dismissal of a claim as frivolous

under § 1915(e)(2)(B)(i) for abuse of discretion. Bilal v. Driver, 251 F.3d 1346,

1349 (11th Cir. 2001). “A claim is frivolous if it is without arguable merit either

in law or fact,” or has little or no chance of success. Id.

      To the extent that Williams sought relief under the RFRA, the Supreme

Court held that the RFRA was unconstitutional in Boernes, 521 U.S. at 532-33,

117 S. Ct. at 2170-71. Therefore, the district court did not abuse its discretion by

dismissing any claims raised by Williams pursuant to that Act.

      “In order to prevail on a civil rights action under § 1983, a plaintiff must

show that he or she was deprived of a federal right by a person acting under color

of state law.” Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

Importantly, inmates retain the First Amendment guarantee that no law shall

prohibit the free exercise of religion, Cruz v. Beto, 405 U.S. 319, 322, 92 S. Ct.

                                           7
1079, 1081-82 (1972). Unlike the strict standards of scrutiny applicable to the

constitutional rights of persons in free society, however, the Supreme Court has

announced a deferential reasonableness standard for determining whether a prison

regulation violates a prisoner’s constitutional rights. See Turner, 482 U.S. at 89,

107 S. Ct. at 2261.

      When assessing whether a prisoner was deprived of his constitutionally

protected right to freely practice his religion, we have held that the district court

must first “determine whether the prisoner is sincere in his or her asserted

religious beliefs.” Martinelli v. Dugger, 817 F.2d 1499, 1503 (11th Cir. 1987). In

other words, “[a] claimant meets this initial burden . . . if he or she proves that the

beliefs are truly held and [are] religious in nature.” Id. at 1504. Once the district

court determines that the prisoner has a sincere free-exercise claim, it must

evaluate whether the prison regulation or policy is reasonably related to a

legitimate penological interest. McCorkle v. Johnson, 881 F.2d 993, 995-96 (11th

Cir. 1989) (per curiam). It is important to note that the reasonableness test is

applied with a wide-ranging deference to the expert judgment of prison

administrators. See Brightly v. Wainwright, 814 F.2d 612, 613 (11th Cir. 1987)

(per curiam).




                                           8
      There are several considerations that must be taken into account when

examining the reasonableness of a prison regulation that infringes on an inmate’s

protected constitutional rights. First, there must be a “‘valid, rational connection’

between the prison restriction and the legitimate governmental interest put forward

to justify it.” McCorkle, 881 F.2d at 995 (quoting Turner, 482 U.S. at 889, 107 S.

Ct. at 2262 (internal citation omitted)). Second, the district court must examine

whether “alternative means of exercising the asserted right remain open.” Id. at

996. “The inquiry is whether, under the restrictions imposed, the plaintiff is

deprived of all means of practicing his ‘religion.’” Id. (quotation omitted). Third,

the district court must consider the impact that accommodating “the asserted

constitutional right will have on guards and other inmates, and on the allocation of

prison resources generally.” Id.. Finally, the district court must determine

“whether the regulation represents an ‘exaggerated response’ to prison concerns.”

Hakim v. Hicks, 223 F.3d 1244, 1247-48 (11th Cir. 2000) (citation omitted).

      In order to properly plead an equal protection claim, a plaintiff need only

allege that similarly situated persons have been treated disparately through state

action. Thigpen v. Bibb County, Ga., Sheriff’s Dept., 223 F.3d 1231, 1237-39

(11th Cir. 2000). If the plaintiff is not in a protected class, “we review . . .

discriminatory treatment to see if it has a rational basis.” Bass v. Perrin, 170 F.3d

                                            9
1312, 1319 (11th Cir. 1999). Under rational basis review, the court identifies a

legitimate government purpose and determines whether a rational basis exists for

the government to believe that its action would further the government’s purpose.

Heller v. Doe by Doe, 509 U.S. 312, 319-20, 113 S. Ct. 2637, 2642 (1993).

      As an initial matter, it is important to note that the district court dismissed

Williams’s complaint before the defendants filed any responsive pleadings, and

instead relied upon Warden Bedenfield’s response to Williams’s grievance as the

basis for its finding that the complaint was frivolous. Although Williams takes

issue with this type of summary disposition, the plain language of §

1915(e)(2)(B)(i) explicitly provides that the district court is required to “dismiss

the case at any time if the court determines . . . the action . . . is frivolous.”

(emphasis added). Although we have recognized that, in order to make a truly

informed decision, the district court usually requires service of process and the

defendant’s answer before making a determination as to frivolousness, we have

also noted that there are compelling reasons for immediately dismissing frivolous

actions by prisoners, especially since frivolous suits “unduly burden the courts,

obscure meritorious claims, and require innocent parties to expend significant

resources in their defense.” Phillips v. Mashburn, 746 F.2d 782, 784-85 (11th Cir.

1984) (per curiam) (discussing 28 U.S.C. § 1915(d), which is the precursor to 28

                                            10
U.S.C. § 1915(e)). Extending the latter part of this reasoning, we have held that a

district court “may conclude a case has little or no chance of success and dismiss

the complaint before service of process when it determines from the face of the

complaint that the factual allegations are clearly baseless or that the legal theories

are indisputably meritless.” Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993)

(per curiam) (internal quotations omitted).

      In this case, the district court correctly found that Williams’s allegations

were frivolous. Although the district court’s order did not specifically address the

sincerity of Williams’s belief that he was required to remove his shoes before

entering the chapel, it nevertheless appears that the district court presumed that

Williams’s beliefs were truly held and rooted in religious belief because the

district court’s inquiry into the reasonableness of the prison regulation at issue

herein was necessarily predicated on a finding of sincerity. Thus, the true question

on this appeal is whether the district court abused its discretion in finding that the

prison’s policy forbidding the removal of Whilliams’s shoes was reasonably

related to a legitimate penological interest.

      Although Williams argues to the contrary, the district court did not abuse its

discretion in finding the prison policy reasonably related to a legitimate

penological interest. There was rational connection between the prison regulation

                                          11
prohibiting the removal of Williams’s shoes and the legitimate governmental

interest of maintaining prison safety and security. As to the issue of

reasonableness under the Turner standard, the district court explicitly noted that

William’s had alternative means of exercising his right to freely practice his

religion, especially since he had the option of retiring to his cell and removing his

shoes in order to pray. Moreover, the court acknowledged that such an

accommodation would not negatively impact the safety and security of the other

inmates, the guards, or Williams himself. The court noted that the regulation did

not appear to be an exaggerated response to legitimate prison concerns for

security. After taking these factors into consideration, the district court properly

concluded that the prison’s policy of prohibiting Williams from removing his

shoes was reasonably related to the legitimate penological objective of

maintaining safety and security.

      Addressing Williams’s equal protection claim, the district court also

properly dismissed Williams’s complaint as frivolous. Citing Major Highland’s

response to Williams’s grievance, in which Highland stated that he was unaware

of any denominations within the prison that engaged in the practice of removing

their shoes before entering the prison chapel, the district court was within its

discretion to find that there was no disparate treatment, and therefore no

                                          12
constitutionally significant deprivation, given that Williams failed to allege facts

showing that any other specific inmate in that institution had been allowed to

remove his shoes prior to entering the prison chapel. Although Williams vaguely

alludes to a religious sect that does engage in the practice of shoe removal before

entering the prison chapel, Williams did not allege, or name, any specific inmates

who engaged in the practice at the particular correctional facility to which he was

confined.

                               III. CONCLUSION

      Because Williams’s did not demonstrate that he was unconstitutionally

deprived of a protected federal right, either under the First Amendment or the

Equal Protection Clause, the district court did not abuse its discretion by

dismissing Williams’s complaint as frivolous, pursuant to § 1915(e)(2)(B)(i).

Accordingly, we AFFIRM.




                                          13